Citation Nr: 1220778	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-30 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1974 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he attributes to noise exposure in combat as a machine gunner.  DD 214 confirms his Military Occupation Specialty (MOS) as an anti-tank assaultman.    

The Veteran was afforded a VA audiology examination in March 2007 in connection with his service connection claim for bilateral hearing loss and tinnitus.  The diagnoses were right ear hearing loss, not considered disabling, and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  In support of this contention, the examiner stated that the Veteran's hearing threshold at discharge indicated normal hearing.  However, the examiner did not provide a rationale for this determination.  The examiner also opined that it was less likely than not that the Veteran's tinnitus was due to military noise exposure and based his opinion on the reported date of onset that did not coincide with the Veteran's dates of military service.  

The U.S. Court of Appeals for Veterans Claims has held that the absence of documented hearing loss while in service does not rule out an award of service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although the examiner indicated that the Veteran's reported onset of his tinnitus makes it less likely as not that the Veteran's tinnitus is due to an in-service acoustic trauma, the Veteran has otherwise reported that his tinnitus started over 20 years ago and has had the condition since he returned from combat.  See January 2008 notice of disagreement.  Accordingly, another examination is warranted which considers the types of symptoms experienced by the Veteran in service and after service and whether current hearing loss and tinnitus are related to excessive noise exposure in service and his continuing complaints.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the March 2007 examination was inadequate, the Veteran should be accorded a new C&P audiology examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 26, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain VAMC medical records dating from June 26, 2007.  

2.  After the above development has been accomplished, the RO should then schedule the Veteran for an examination with regard to his claim for service connection for hearing loss and tinnitus.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current hearing loss disorder began in or is related to active military service.  

The examiner is also specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current tinnitus disorder began in or is related to active military service.  

The examiner should consider credible the Veteran's reports of excessive noise exposure in service.  The examiner should also consider the Veteran's reports that he noticed tinnitus when he returned from combat.  A complete rationale for the examiner's opinion must be provided.  

3.  After ensuring the above development is complete, and after returning the report, if it is inadequate for corrective action, the RO is to readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



